Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 15, 2017

                                      No. 04-17-00070-CV

    Osbaldo Hurtado AVALOS and Antonio Hurtado as assignees of Karla Flores Guevara,
                                    Appellants

                                                v.

                              LOYA INSURANCE COMPANY,
                                       Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2016CVT001431 D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                         ORDER

        We grant appellees’ motion for extension of time to file their brief. We order appellees’
brief due October 20, 2017.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2017.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court